NO. 81-486
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1982



IN THE MATTER OF THE ESTATE
OF SANDY L. KARST, Deceased.




Appeal from:   District Court of the Thirteenth Judicial District,
               In and for the County of Yellowstone, The Honor-
               able Diane G. Barz, Judge presiding.

Counsel of Record:
      For Appellant:
               Michael J. Whalen, Billings, Montana

      For Respondent:
               Crowley, Haughey, Hanson, Toole   &   Dietrich,
               Billings, Montana



                               Submitted on Briefs:    March 11, 1982
                                            Decided:   September 9, 1982



     + - 9 1982
Filed CEP
Mr. Justice Fred J. Weber delivered the Opinion of the
Court.

     Richard Sauter, Sr. (Sauter, Sr.) appeals from an order
of the Yellowstone County District Court appointing the
decedent's husband, Melvin Karst (Husband) as personal
representative of the Estate of Sandy L. Karst, deceased.
We affirm the District Court.
     The issues as restated for this opinion are:
     (I) Is the appellant Sauter, Sr. an aggrieved party
who can question the appointment of the personal representative
by appeal?
     (2) Has the husband waived his statutory priority to
appointment as personal representative?
     Sandy L. Karst and Douglas L. Sauter both were killed
in a one-vehicle accident on April 23, 1980.   Sandy Karst
owned the vehicle involved in the accident which was covered
by a liability insurance policy.   Sandy Karst died intestate.
The Husband testified that Sandy Karst had no assets requiring
administration and he had not applied for administration of
her estate.
     Sauter, Sr. was appointed personal representative of
the estate of his son, Douglas L. Sauter.   Sauter, Sr.
learned of the liability insurance policy covering the Karst
vehicle.   As stated by Sauter, Sr.'s counsel, being unable to
sue the insurance carrier direct, Sauter, Sr. filed a petition
for appointment of personal representative of the estate of
Sandy L. Karst, in order that Sauter, Sr. might create a
defendant to allow prosecution of a death claim against
Sandy L. Karst.   The petition for appointment was filed on
June 17, 1981, approximately fourteen months after the death
of Sandy Karst.   Husband filed objection to the appointment
of the public administrator and sought appointment of himself.
By order dated August 31, 1981, the District Court judge

appointed Husband as personal representative.     In substance,
Sauter, Sr. argues that it is unjust to allow the insurance
carrier to remain anonymous in the personal injury action,
and yet allow the insurance carrier to be involved through
its counsel in the appointment of the surviving husband as
personal representative when there are no assets of the
estate and no declared intention on the part of Husband to
claim against Douglas L. Sauter and his estate.


     Is the appellant Sauter, Sr. an aggrieved party who can
question the appointment of the personal representative by
appeal?
     The Husband contends that Sauter, Sr. is not a party
aggrieved and because neither Sauter, Sr. nor the public
administrator are "heirs or devisees" of Sandy Karst, they
have no standing to present this appeal.   The contentions
are based upon section 72-3-503, MCA, which in pertinent
part states:
          "Objection to appointment. (1) An objection
          to an appointment can be made only in formal
          proceedings.
          "(2) In case of objection the priorities
          stated in 72-3-502 apply, except that:
          " (a)   . ..
          " (b) In case of objection to appointment of
          a person.      .
                       .by - - -or devisee appearing
                        - an heir
          to have a substantial interest in the estate,
          the court may appoint a person who is accept-
          able to heirs and devisees whose interests in
          the estate appear to be worth in total more
          than half of-the probable distributable value
          or, in default of this accord, any suitable
          person. " (Emphasis added. )
We do not hold that this code section limits by its express
terms the parties who may object.   Reference to objection

"by an heir or devisee" in subparagraph (b) suggests that
the priorities between parties stated in 72-3-502, MCA,
apply unless an heir or devisee having a sufficiently substantial
interest as defined in the paragraph shall object, in which
event the court may appoint a person who does not meet the
priorities in 72-3-502, MCA, but is acceptable to heirs and
devisees whose interest appear to be worth more than one-
half of the estate.     We hold that Sauter, Sr. need not have
been either an heir or devisee in order to be an objector in
this proceeding.


     Has the husband waived his statutory priority to appoint-
ment as personal representative?
     The priority between persons applying for letters of
administration is set forth in section 72-3-502, MCA, as
follows:
           "Whether the proceedings are formal or infor-
           mal, persons who are not disqualified have
           priority for appointment in the following
           order :


           "(4) the surviving spouse of the decedent;


           " (6) public administrator;


This section clearly establishes that Husband had priority
over the public administrator, unless for some reason that
priority has been eliminated.    While Sauter, Sr. speculates
that the trier of fact in the law suit would be more sympathetic
to Husband, if he is the personal representative instead of
the public administrator, that speculation does not establish
a basis for eliminating the priority of the Husband over the
public administrator.
     Sauter, Sr. does contend that the husband waived his
right to file an application by delaying for approximately
fourteen months.   Sauter, Sr. argues that because section
72-15-102(2), MCA, requires that the public administrator
not file a petition for letters of administration until at
least thirty days have elapsed from death, then there is
raised a "burden of proof" on the part of Husband to justify
his delay or failure to file.   That section does not by its
terms raise any such burden.    It merely establishes that the
public administrator shall wait for a period of thirty days
before applying unless certain other grounds are met.
     The only remaining question is whether the failure to
apply for approximately fourteen months indicates a waiver
of some type on the part of Husband.   The record discloses
that there was no estate requiring administration so that no
prior application was required on the part of Husband.    Husband
therefore is not chargeable with any type of waiver.    When
the application was made for appointment of a personal
representative, and such application relates to a potential
lawsuit, then it clearly becomes reasonable for Husband to
seek appointment on his own part.   Sauter, Sr. suggests that
there is no real interest on the part of Husband so that he
should not be allowed to act as this will only result in
some improper sympathy without a disclosure of the insurance
involved.   The UPC does not require that an applicant for
appointment as a personal representative prove some kind of
an economic interest in an estate in order to qualify.    In
many probates a personal representative may not receive
any property distribution.   That has no relationship to his

appointment.   We conclude that Husband did not in any way

waive the priority granted to him under the appointment
statute.
     We affirm the order of the Distri
W e Concur:


 %d$*%d
Chief Dstice